Citation Nr: 0806940	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from November 1990 to May 1991.  The veteran 
died on August [redacted], 2003.  The appellant is his surviving 
spouse.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003 of lung cancer, with 
no other medical disorders listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for diabetes mellitus.

3.  The weight of the evidence shows that the veteran's 
service-connected disability of diabetes mellitus or other 
incident of service, including chemical exposures, did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.


CONCLUSION OF LAW

A service-connected disability or disease did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If 
the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. 
§ 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's death certificate indicates that he died on 
August [redacted], 2003 and the only cause of death listed was lung 
cancer.  At the time of the veteran's death, service 
connection had been established for diabetes mellitus.  

The appellant asserts that the veteran's death by lung cancer 
was caused by exposure to oil well smoke and other volatile 
chemicals during his service in Kuwait and Saudi Arabia for 
approximately four months in 1991.  In July 2003, the veteran 
wrote that, while stationed in Kuwait, he was exposed to 
chemicals from explosions from intercepted Scud missiles, and 
he believed that he was exposed to other chemical weapons.

Most of the treatment notes are silent with respect to the 
etiology of the veteran's cancer.  A VA medical opinion dated 
in October 2006 suggests that the smoke and volatile 
chemicals to which the veteran was exposed were more than 
enough to acquire illnesses, especially cancer; however, the 
VA doctor was unable to state that it was at least as likely 
as not that the veteran's death was caused in such a way.  
The VA physician in October 2006 noted the paucity in 
published literature regarding the relationship between 
environmental agents such as chemicals and oil well smoke to 
lung carcinogenesis, noted that one medical study concluded 
that there was inadequate or insufficient evidence of 
association between fuels and lung cancer, and that more 
studies needed to be done before a positive opinion could be 
rendered.  This VA doctor only determined that there was not 
a probability greater than 50 percent that the veteran's 
death was caused by any chemical exposure in service.  The 
physician did not address the question as to whether there 
was a 50 percent probability that the veteran's death was 
caused or substantially or materially contributed to by any 
in-service chemical exposure.

For this reason, in July 2007, the Board requested an 
independent medical expert's opinion to aid in determining 
the likelihood that the veteran's death was caused by the in-
service chemical exposure.  In the report and opinion dated 
August 2007, the independent medical expert, an oncology 
specialist, offered the opinion that, based on the evidence 
of record, "the augmenting role, if any, of the asbestos and 
toxic smoke exposure is speculative."  The oncology 
specialist offered the opinion that the veteran's terminal 
lung cancer was most likely due to cigarette smoke.  The 
bases for the opinion included that the composition of the 
smoke exposure during service in the Persian Gulf was not 
known; there were not details of asbestos exposure, and the 
veteran had smoked for six years and had been an ex-smoker 
for the last 20 years of his life.

Based on this evidence, the Board finds that the weight of 
the evidence shows that the veteran's service-connected 
disability of diabetes mellitus or other incident of service, 
including chemical exposures, did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.  

In making the above determinations, the Board has considered 
the appellant's statements asserting a relationship between 
the veteran's death and in-service chemical exposure.  While 
the appellant is competent to testify as to any observations 
she made about the veteran or event statements that the 
veteran may have told her, as a lay person, the appellant is 
not competent to offer opinions on medical diagnosis or 
causation, including the causation of the veteran's death or 
the etiology of lung cancer.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA applies to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  In the present appeal, because the claim for 
service connection for the cause of the veteran's death is 
being denied, and no effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a 38 U.S.C.A. § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2003 and November 2003 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for the cause of the veteran's 
death and of her and VA's respective duties for obtaining 
evidence.  She was also asked to submit evidence and/or 
information in her possession to the RO.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  Therefore, adequate 
notice was provided to the appellant prior to the transfer 
and certification of her case to the Board and complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
record and the appellant has submitted private treatment 
records.  In addition, the appellant was afforded an expert 
medical opinion dated August 2007 and an earlier opinion made 
in October 2006.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is 


required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


